Citation Nr: 1700885	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  14-02 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus. 

2.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for a bilateral hearing loss disability. 

3.  Entitlement to service connection for a bilateral hearing loss disability. 

4.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for a dental condition.

5.  Entitlement to service connection for a dental condition. 

6.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for a bilateral eye condition.

7.  Entitlement to service connection for a bilateral eye condition.

8.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for a right leg disability (previously claimed as a right leg fracture).

9.  Entitlement to service connection for a right leg disability (previously claimed as a right leg fracture).

10.  Entitlement to a rating in excess of 10 percent for a scar on the left middle finger. 

11.  Entitlement to a rating in excess of 10 percent for residuals, status-post amputation of the distal phalanx, left middle finger.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active service from July 1956 to July 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the Veteran's claims for an increased rating for a scar on the left middle finger and residuals, status-post amputation of the distal phalanx of the left middle finger and granted service connection for tinnitus as 10 percent disabling.  The Veteran also appeals an April 2012 rating decision, which denied his petitions to reopen the claims for service connection for a dental condition, a bilateral hearing loss disability, a right leg disability, and a bilateral eye condition. 

In August 2014, the Board remanded the appeal to the Agency of Jurisdiction (AOJ) to schedule the Veteran for a videoconference hearing.  In August 2016, the Veteran testified before the undersigned.  A transcript of the proceedings has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

In August 2016, the Veteran testified that he had left arm weakness secondary to his service-connected left finger disabilities.  He stated that he was unable to hold a cup of coffee with his left hand because it was too weak.  The issue of entitlement to service connection for a left arm disability, to include secondary to the service-connected left finger disabilities, has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2016)).  

The issues of entitlement to service connection for a dental condition, bilateral eye condition, right leg disability, bilateral hearing loss disability, and increased evaluations for the service-connected left finger disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the August 2016 Board videoconference hearing, the Veteran withdrew his appeal pertaining to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  The March 2009 rating decision denied the claims of service connection for a dental condition, a bilateral hearing loss disability, a bilateral eye condition, and a right leg fracture; the Veteran was notified of the decision and apprised of his right to appeal, but he did not appeal in a timely fashion.

3.  The evidence received since the March 2009 rating decision is neither cumulative nor repetitive of facts that were previously considered.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an initial rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The March 2009 rating decision that denied service connection for a dental condition, a bilateral hearing loss disability, a bilateral eye condition, and a right leg fracture is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2016).

3.  The evidence received since the March 2009 rating decision is new and material for the purpose of reopening the claims of service connection for dental condition, a bilateral hearing loss disability, a bilateral eye condition, and a right leg fracture.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  During the August 2016 Board videoconference hearing, the Veteran withdrew his appeal pertaining to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.  Hence, there remains no allegation of error of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.

II.  New and Material Evidence 

As the Board is granting the Veteran's petition to reopen the claims of entitlement to service connection for a dental condition, a bilateral hearing loss disability, an eye condition, and a right leg fracture, and then remanding the service connection claims, a discussion of the duties to notify and assist is not warranted at this time.

The Veteran seeks service connection for a dental condition, a bilateral hearing loss disability, an eye condition, and a right leg fracture.  The claims were most recently denied in a March 2009 rating decision.  The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.1103.  A review of the record reflects that the Veteran did not submit any additional evidence within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  As such, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Moreover, the veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. §  3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the prior decision, the record included the claims, the separation examination, and lay statements.  The claims of entitlement to service connection for a right leg fracture, a bilateral eye condition, and a dental condition were previously denied because there was no accepted evidence of an in-service injury or a nexus between the Veteran's claimed disabilities and service.  With regard to the claim of entitlement to service connection for a bilateral hearing loss disability, there was no accepted evidence of a nexus between the Veteran's hearing loss and service.  

The evidence received since the March 2009 rating decision includes evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156.  In August 2016, the Veteran testified that during service, his upper teeth were extracted, his eyes were strained from reading small print, and his right leg was injured in a ski accident.  Additionally, in November 2011, a VA examiner found that the Veteran's tinnitus was a symptom of his bilateral hearing loss disability and that tinnitus was at least as likely as not caused by in-service noise exposure.  These statements provide greater specificity regarding the Veteran's alleged in-service injuries related to his claims for service connection for a dental condition, bilateral eye condition, and a right leg disability.  Additionally, the November 2011 VA examiner's findings suggest that there may be a nexus between the Veteran's bilateral hearing loss disability and in-service noise exposure.  This new evidence addresses the reasons for the previous denials.  The credibility of this evidence is presumed for purpose of reopening the claims.  See Justus, 3 Vet. App. at 513.  Accordingly, the claims are reopened.


ORDER

Entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.

The application to reopen the claim for service connection for a bilateral hearing loss disability is granted.

The application to reopen the claim for service connection for a dental condition is granted.

The application to reopen the claim for service connection for bilateral eye disability is granted.

The application to reopen the claim for service connection for a right leg disability is granted.



REMAND

In a July 2009 letter, the Veteran was informed, by the National Personnel Records Center, that his military medical records were destroyed in a fire.  In August 2016, the Veteran's representative testified that VA did not attempt to obtain a copy of the Veteran's official personnel file.  A review of the record indicates that the Veteran sent in copies of his personnel file in September 2014.  However, a remand is necessary for VA to request a copy of the personnel file to ensure that a complete copy of these records has been associated with the record.

A.  Bilateral Hearing Loss Disability

In November 2011, the Veteran was afforded a VA audiological examination.  The VA examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  The VA examiner indicated that the Veteran's tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss.  She elaborated that, based on the Veteran's reports of in-service noise exposure, his tinnitus was at least as likely as not incurred in service.  She did not render an opinion regarding the etiology of the Veteran's bilateral hearing loss disability.  This opinion suggests that the Veteran's bilateral hearing loss may be related to his in-service noise exposure or related to his service connected tinnitus.  Therefore, an addendum opinion is necessary to address the etiology of the Veteran's bilateral hearing loss disability.

B.  Dental Condition 

In May 2012, Dr. F.O., a private dentist wrote that the Veteran had been edentulous in the upper arch since 1956.  The Veteran's upper teeth were extracted and a denture was constructed.  There are eleven remaining teeth in the lower arch with a three unit fixed bridge on the lower left.  There is redundant, non-denture bearing tissue in the maxilla from tooth 6 to tooth 11.  Three dimensional radiography showed very little bone remaining in the upper arch.  Bone grafting and implanted supported prosthesis were recommended.

Additionally, at his Board hearing, the Veteran testified that his upper teeth were removed while he was in-service.

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161 (2016).  See 38 C.F.R. § 3.381 (2016).  Otherwise, dental disabilities are compensable for rating purposes under 38 C.F.R. § 4.150 (2016) (schedule of ratings-dental and oral disabilities).  Such disabilities include impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of a tooth only if such is due to loss of substance of body of maxilla or mandible.  38 C.F.R. § 4.150 (Diagnostic Codes 9900-9916). 

Therefore, the claims file contains medical and lay evidence of a current disorder, an in-service incurrence of this disorder, and evidence of an indication that the disorder is related to in-service events.  To date, the Veteran has not yet been afforded a VA dental examination.  Given the state of the evidence, one is warranted in this case to determine whether he has lost a tooth or teeth due to loss of substance of body of the maxilla or mandible, or otherwise has a compensable dental disorder as the result of trauma sustained during his active military service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 38 C.F.R. § 4.150.

C.  Bilateral Eye Condition.

The Veteran's VA treatment records show that he has cataracts and refractive error in his eyes.  The Veteran testified that he strained his eyes in service looking at radar, computer screens, and diagrams of circuitry.  He testified that his vision rapidly diminished while he was in-service.  The Veteran has not been afforded a VA eye examination to determine the nature and etiology of his bilateral eye conditions.

Refractive errors of the eyes, are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2016); accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Myopia, astigmatism, and presbyopia are all considered to be forms of refractive error.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10 (December 29, 2007).  Actual pathology, other than refractive error, is required to support impairment of visual acuity.  Id.  Congenital or developmental defects are not diseases or injuries for the purposes of service connection, and can only be granted by establishing aggravation of the congenital disorder.  38 C.F.R. §§ 3.303(c), 4.9; see Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

In this regard, the Veteran has not been provided with a proper duty-to-assist notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing service connection based on aggravation of a congenital disorder.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  Finally, a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of his claimed eye conditions. 

D.  Right Leg Disability

The Veteran testified that he injured his right leg and knee in a ski accident while he was in service.  He has submitted a photograph which shows that his left leg was broken in the accident.  However, the Veteran explained that he injured both legs in the accident and that the right leg injury has persisted since service.  The Veteran's VA treatment records reflect current complaints of right knee pain and indicate that the Veteran had surgery on his right knee.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his right leg disability.

E.  Increased Ratings 

In February 2014, the Veteran underwent his most recent VA examination to determine the severity of his left finger disabilities.  In August 2016, the Veteran testified that his finger disability caused weakness and limitation of motion throughout his hand and arm.  He explained that he was unable to take the top off of a bottle of water because he did not have enough strength.  In light of the forgoing, the Board finds that a remand is warranted to afford the Veteran with a VA examination to determine the current severity of his left finger disabilities and for the AOJ to consider whether an extraschedular rating is warranted for the left finger disabilities. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take the appropriate development to obtain a complete copy of the Veteran's service personnel file.

2.  Send the Veteran a duty to assist notice letter pertaining to his bilateral eye condition claim, to include information regarding establishing aggravation of a congenital disorder under 38 C.F.R. §§ 3.303(c), 4.9.

3.  Ask the November 2011 VA audiological examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA audiological examination to ascertain the etiology of his currently diagnosed bilateral hearing loss.

The examiner must express an opinion addressing the following:

Is it at least as likely as not that the Veteran's bilateral hearing loss disability is related to his active military service, to include his in-service noise exposure?

The examiner must consider the Veteran's lay statements regarding the incurrence of his bilateral hearing loss disability, in addition to considering the Veteran's lay statements regarding the continuity of symptomatology.  

The examiner is also reminded that, even though a hearing disability may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disability by showing he or she now has a current hearing disability and by submitting evidence that his or her current hearing disability is related to his or her active service.  

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After obtaining the above records, schedule the Veteran for a VA dental examination. The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner designated to examine the Veteran.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  A complete history of dental injury should be noted in the report. 

Following a physical examination of the Veteran, the dental examiner should answer the following questions:

a) Identify any current dental disorders, to include any tooth loss.

b) For each identified disorder, determine whether it is at least as likely as not that any identified disorder is related to trauma during the Veteran's active military service, to include the claimed in-service extraction of the Veteran's upper teeth.  

c) If tooth loss is found, the examiner should determine whether there is also bone loss (or loss of the substance of the body) of the maxilla or mandible?
a. If yes, is it at least as likely as not that this bone loss caused the tooth loss?
b. If yes, is it at least as likely as not that this bone loss was caused by trauma or disease? 

Of note, the Veteran is competent to report his in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

5.  After completing the above actions, schedule the Veteran for a VA eye examination to determine the etiology of his refractive error and cataracts.  The VA examiner should thoroughly review the Veteran's VA claims file.  The VA examiner should note that this action has been accomplished in the VA examination report.  


The VA examiner is requested to specifically address the following:

Regarding the Veteran's current diagnosis of refractive error, is it at least as likely as not (a 50 percent probability or greater) that there was aggravation of this congenital defect during his active military service by a superimposed disease or injury, so as to in turn to result in an additional disability?

Regarding the Veteran's current diagnosis of cataracts, is it at least as likely as not (a 50 percent probability or greater) that cataracts were incurred in active service?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorders, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner must be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

6.  After obtaining the above records, schedule the Veteran for an examination to address the etiology of his claimed right leg and knee disability.  The claims file should be made available to the examiner for review before the examination and the examiner must indicate that the claims file was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed right leg or knee disability is related to the Veteran's service.  The opinion must show consideration of the Veteran's August 2016 Board hearing testimony regarding his injury during an in-service ski accident.

The examiner must provide a complete rationale for all opinions provided.  The examiner must consider the Veteran's lay statements regarding his symptoms and their initial occurrence.

7.  Schedule the Veteran for a VA examination to determine the current severity of his status-post amputation of the distal phalanx, left middle finger.  

The examination report must include ranges of motion of the fingers in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide, to the extent possible, a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the left middle finger since 2010, based on the findings that are otherwise available.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected left middle finger disability is worse than shown on some prior examinations.  The examiner should provide, to the extent possible, a retrospective medical opinion with respect to the severity of the Veteran's service-connected left middle finger disability since the Veteran underwent a VA examination in 2011, based on the findings that are otherwise available.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the finger.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide, to the extent possible, a retrospective medical opinion addressing the functional impairment of the left finger since 2010, based on the findings that are otherwise available.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.


8.  Schedule the Veteran for a VA skin examination to determine the current severity of the scar on the left middle finger.

9.  The AOJ should specifically consider whether the claims for increased evaluations for the service-connected status-post amputation of the distal phalanx, left middle finger and scar should be referred for extraschedular evaluation under 38 C.F.R. § 3.321(b).

10.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


